DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s amendment and response filed on 5/7/2021 have been received and entered into the case. Claims 1-19 are pending, Claims 4-17 have been withdrawn, and Claims 1-3, 18 and 19 have been considered on the merits, insofar as they read on the elected species of a milk-derived basic protein fraction. All arguments have been fully considered.

Withdrawn Rejections
Rejections under pre-AIA  35 U.S.C. 102 are withdrawn in view of applicant’s amendments.
Rejections under nonstatutory double patenting are withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato et al (US 5,932,259; 8/3/1999. Cited on IDS).
The instant claims recite a method of promoting chondrogenesis in a subject to treat a joint disease, comprising administering to a subject suffering from the joint disease a milk-derived basic protein fraction or a decomposition product of a milk-derived basic protein fraction as an active ingredient in an amount of 10 mg/day or more to promote chondrogenesis in the subject.
Kato teaches a basic protein fraction derived from milk (col.2 line 65-66) useful for treating bone diseases such as rheumatism and arthritis (joint diseases) (col.4 line 15-19), comprising administering the basic protein fraction as an active ingredient in an amount of 0.5 g/day (500 mg/day) to a subject (col.4 line 6-8). The basic protein fraction contains 95 wt% or more of proteins (Table 1), and has an amino acid composition containing 15 wt% or more of basic amino acids (Table 3). The basic protein fraction contains lactoferrin and lactoperoxidase each 40 wt% or more (Table 2). Since the basic protein fraction derived from milk is useful for treating bone diseases such as rheumatism and arthritis (joint diseases). Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer the basic protein fraction derived from milk to a subject suffering from a joint disease with a reasonable expectation of success, as evidenced by Kato.

Regarding limitations of “promoting chondrogenesis” (claim 1) and “promoting the synthesis of proteoglycan” (claim 2), the court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting 

Response to Arguments
Applicant argues that Kato does not describe administering its active ingredient to subjects suffering from joint disease as recited in the amended claim 1. However, these arguments are moot since those rejections are withdrawn in view of applicant’s amendments. In addition, it is noted that in the previous Office Action (filed on 2/8/2021), 103 rejections were not made, instead, 102 rejections were made. Therefore, it is unclear what rejections these arguments are referring to?

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651